Opinion filed August 3, 2006















 








 




Opinion filed August 3, 2006
 
 
 
 
 
 
                                                                          In The
                                                                                 
      Eleventh Court of Appeals
                                                                   ____________
 
                                                             No. 11-06-00139-CR 
                                                      __________
 
                                       ADAM RAY MUNIZ, Appellant
                                                               V.
                                          STATE
OF TEXAS, Appellee
 

 
                                            On
Appeal from the 385th District Court
                                                           Midland
  County, Texas
                                                   Trial Court Cause No. CR31677
 

 
                                                                     O
P I N I O N
Adam Ray Muniz has filed in this court a motion to
dismiss his appeal.  Appellant states
that he desires to withdraw his notice of appeal pursuant to a plea bargain
agreement that he has entered in another case. 
Appellant further states that his decision to withdraw his notice of
appeal is made freely and voluntarily and only after counsel has explained the
consequences.  The motion is signed by
both appellant and his counsel. 
The motion is granted, and the appeal is
dismissed.
 
August 3,
2006                                                                         PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel consists of:  Wright, C.J., and
McCall, J., and Strange,
J.